Citation Nr: 0942504	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  03-33 955	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for neck and right 
shoulder disorders, including arthritis.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of the 
left shoulder, left arm, left hip, right knee, and feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and June 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), in Manila, the Republic of the Philippines.  In April 
2005, the Board remanded this case.  The claims file has been 
transferred to the Oakland, California RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

A review of the record shows that the Veteran was awarded 
Worker's Compensation benefits by the State of California.  
The RO attempted to obtain these records pursuant to the 
Board's April 2005 remand.  However, when the State of 
California responded to VA's inquiry in October 2008, the 
reply was that the medical records are not public 
information.  The Board finds that it would be appropriate 
for the Veteran to sign a medical/administrative records 
release consent form to obtain these records, thereby 
authorizing the State of California to send VA the pertinent 
records.  

Accordingly, VA should secure the appropriate 
medical/administrative records release form from the Veteran 
for the medical and administrative records to include 
accident reports created as a result of work-related injuries 
of the Veteran held by the State of California, Division of 
Workers' Compensation, Office of Benefit Determination, 
Disability Evaluation Unit.  If those records are thereafter 
obtained, the VA examiners who examined the Veteran in June 
2007 and October 2008, if available and otherwise an 
available examiner(s), should be requested to provide an 
addendum to their opinions, as necessary, in accordance with 
the obtained records.  

Accordingly, this case is REMANDED for the following:

1.  Secure the appropriate 
medical/administrative records release 
form from the Veteran for the medical and 
administrative records (including 
accident reports) created as a result of 
work-related injuries of the Veteran held 
by the State of California, Division of 
Workers' Compensation, Office of Benefit 
Determination, Disability Evaluation 
Unit, located at, 3737 Main Street, 3rd 
floor, Riverside, CA 92501.  After 
obtaining the release, request the 
aforementioned records and associate them 
with the claims file.  

2.  After any available records are 
obtained, send the Veteran's claims files 
and a copy of this remand to the VA 
examiners who examined the Veteran in 
June 2007 and October 2008 or, if 
unavailable, to an available VA 
examiner(s).  

The examiner who conducted the June 2007 
pulmonary examination should provide an 
opinion as to whether the record now 
shows that the Veteran has a pulmonary 
disorder, including pulmonary 
tuberculosis or any residuals thereof.  
If so, the examiner should state as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any pulmonary disorder had its 
onset during active service or within 
three years following the Veteran's 
separation from service, or is otherwise 
related to any inservice disease or 
injury.  

The examiner who conducted the October 
2008 joints examination should state 
whether or not the Veteran has any 
disability, including arthritis, of the 
right shoulder, left shoulder, left arm, 
left hip, right knee, left foot, right 
foot, and neck.  If so, the examiner 
should state whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any such 
disability had its onset during active 
service or the initial post-service year, 
or is otherwise related to any in-service 
disease or injury.  

The examiners should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

If it is determined that additional 
examination of the Veteran is required in 
order to provide the requested opinions, 
then additional examination(s) should be 
scheduled.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009). 

